DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 09/07/2021 has been entered. 
Claims 1-3 are now pending in the application.

Response to Arguments

3.	Applicant's arguments filed 09/07/2021 have been fully considered and acknowledged but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (2004/0029409) hereinafter Moon in view of Admitted by Applicant Prior Art (Admission), hereinafter AAPA and in view of CHEN (2017/0147524) hereinafter CHEN.

Regarding claim 1: Moon discloses an apparatus (10) [0018] for interfacing with a
subsystem, comprising: a circuit board (component 36 inherently has circuit board [0018]) that includes: a controller (38), and a connector (42) to exchange control signals and power signals [0015]; and a mechanical interface (22) constructed to provide a mechanical connection between the subsystem and the printed circuit board [0017], [0019]. Moon is silent with respect to:
 1) a printed circuit board; and 
 2) a complex programmable logic device comprising a plurality of reconfigurable logic gates and a plurality of registers, and a connector that includes a plurality of pins to exchange control signals and power signals, wherein a first subset of the plurality of 
AAPA discloses in the “Background of the invention” section at the time the invention was made, that it was old and well-known to use a printed circuit board for 
Radio-frequency (RF) and microwave subsystems [0002-0003].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Moon a printed circuit board, as taught by AAPA in order to use robust inexpensive circuit board for the Radio-frequency (RF) and microwave subsystems.
CHEN discloses a connector (110) that includes a plurality of pins (111 to 114)  to exchange control signals [0036], wherein a first subset (112) of the plurality of pins is connected to the complex programmable logic device (120) and a second subset (113, 114)  of the plurality of pins is connected to the controller (130); wherein the complex programmable logic device (120) is constructed to receive a signal from the subsystem (170) through the first subset of the plurality of pins (112) and send a responsive instruction in accordance with data stored in the plurality of registers (123), and wherein the controller (130) is constructed to receive another signal from the subsystem through 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Moon and AAPA a complex programmable logic device comprising a plurality of reconfigurable logic gates and a plurality of registers, and a connector that includes a plurality of pins to exchange control signals and power signals, wherein a first subset of the plurality of pins is connected to the complex programmable logic device and a second subset of the plurality of pins is connected to the controller; wherein the complex programmable logic device is constructed to receive a signal from the subsystem through the first subset of the plurality of pins and send a responsive instruction in accordance with data stored in the plurality of registers, and wherein the controller is constructed to receive another signal from the subsystem through the second subset of the plurality of pins and send another response instruction to the subsystem, as taught by CHEN in order to use a logic-determination device of the server itself and/or a baseboard management controller (BMC) to turn on/off a conduction of the at least one standard-bus pin of the connector, as taught by CHEN [0008].

Regarding claim 2, Moon further discloses that an interface (42) communicatively connected to the controller (38) and constructed to receive instructions for the subsystem from another system [0017]; and CHEN discloses the controller (130) to receive instruction from the subsystem (170).

.

Conclusion 

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848